--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5.3
 
EXECUTION VERSION


SECOND AMENDMENT TO CREDIT AGREEMENT


THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of March
26, 2009 (the “Signature Date”) to be effective as of January 2, 2009 (the
“Effective Date”), by and among TWINLAB CORPORATION, a Delaware corporation
(“Borrower”), IDEA SPHERE INC., a Michigan corporation (“Parent”), and FIFTH
THIRD BANK, a Michigan banking corporation (“Lender”), is as follows:


Preliminary Statements


A.           Borrower, Parent and Lender are parties to a Credit Agreement dated
as of January 7, 2008, as amended by the First Amendment to Credit Agreement and
Amendment to Loan Documents dated as of December 2, 2008 (as amended, the
“Credit Agreement”).  Capitalized terms which are used, but not defined, in this
Amendment will have the meanings given to them in the Credit Agreement.


B.           The Loan Parties have requested that Lender: (i) amend the Credit
Agreement and other Loan Documents to extend the stated Termination Date to May
8, 2009; (ii) decrease the maximum Revolving Commitment (subject to
availability) from $20,000,000 to $18,000,000; (iii) waive the Current Defaults
(as defined in Section 2); (iv) make certain changes to the required Financial
Covenant levels with respect to the Senior Funded Indebtedness to EBITDA Ratio
and certain other amendments relating to certain of the Financial Covenants; (v)
make certain changes to the interest rates applicable to the Obligations,
including, without limitation, an increase in the LIBOR Rate Margin (as defined
in each Note) to 5.50% per annum, the implementation of a one-month LIBOR-based
rate, and the unavailability of a Prime Rate-based interest rate except in
certain circumstances; and (vi) make certain other amendments to the Credit
Agreement and certain of the other Loan Documents.  Lender is willing to consent
to such requests and to amend the Credit Agreement and the other Loan Documents
to reflect such modifications, all on the terms, and subject to the conditions,
of this Amendment.


Statement of Agreement


In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, Lender, Parent and
Borrower hereby agree as follows:


1.           Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions of this Amendment, the Credit Agreement is hereby amended as follows:


1.1           Section 1.1 of the Credit Agreement is hereby amended by the
addition of the following new definitions, in their proper alphabetical orders,
to provide in their entireties as follows:

 
1

--------------------------------------------------------------------------------

 



“Curable Financial Covenants” means each of, and collectively, (i) the Fixed
Charge Coverage Ratio under Section 5.10 and (ii) the minimum Tangible Net Worth
covenant under Section 5.12.


“LIBOR Rate Loan” means that portion of the Loans which, as of any date, bears
interest at an interest rate per annum equal to the LIBOR Rate plus the
applicable margin as set forth in the applicable Note.


“Mycopesticide Adjustment” means that certain one-time, non-recurring, non-cash
adjustment to Net Income relating to the permanent impairment of 701
Corporation’s investment in Mycopesticide, up to an aggregate amount of
$1,500,000, made in connection with the audit of Borrower’s annual financial
statements for the Fiscal Year ended December 31, 2008.


“Prime Rate Loan” means that portion of the Loans which, as of any date, bears
interest at an interest rate per annum equal to the Prime Rate plus the
applicable margin as set forth in the applicable Note.


“Second Amendment” means the Second Amendment to Credit Agreement dated to be
effective as of January 2, 2009, among Borrower, Parent, and Lender.




1.2           The following definitions in Section 1.1 of the Credit Agreement
are hereby amended in their entireties by substituting the following in their
respective places:


“Alticor Note” means the Amended and Restated Promissory Note, dated as of
December 31, 2008, in the original principal amount of $8,434,312.37, made by
Borrower and Parent to the order of Alticor, as now exists or may, after the
date of the Second Amendment, be renewed, extended, consolidated, or adjusted
subject to Section 5.2 and any Refinancing Debt with respect thereto.


“Default Rate” means the applicable rates of interest set forth in the
applicable Note plus an additional 2.0% per annum.  Lender agrees that if an
Event of Default occurs solely as a result of the death of an Individual
Guarantor, Lender will not, so long as no other Event of Default exists, impose
the Default Rate until the date that is 30 days after the date of such Event of
Default.  Lender agrees that if an Event of Default occurs solely as a result of
a Fixed Charge Coverage Ratio and/or a minimum Tangible Net Worth violation,
Lender will not, so long as no other Event of Default exists, impose the Default
Rate based upon such Event of Default so long as Capital Contribution Payments
are made within 5 Business Days after such violation in compliance with the
Capital Contribution Agreement; provided that if such Capital Contribution
Payments are not made within 5 Business Days after such violation in compliance
with the Capital Contribution Agreement, Lender may, in addition to its other
rights and remedies pursuant to this Agreement and the other Loan Documents,
impose the Default Rate on and after the date of the Test Period of such Fixed
Charge Coverage Ratio and/or minimum Tangible Net Worth violation.

 
2

--------------------------------------------------------------------------------

 



“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
resulting from dividing: (a) the sum of (i) EBITDA for any Test Period, plus
(ii) the Mycopesticide Adjustment to the extent deducted from Net Income for
such Test Period, plus (iii) any Extraordinary Expenses (other than the
Mycopesticide Adjustment) incurred in that same Test Period up to an aggregate
amount equal to $100,000, plus (iv) the Closing Costs incurred in that same Test
Period, less (v) Loan Parties’ aggregate consolidated Non-financed Capital
Expenditures made in cash during that same Test Period, by (b) Fixed Charges for
that same Test Period.


“LaSalle” means Bank of America, N.A., successor-in-interest to LaSalle Bank
Midwest National Association, and its successors and assigns.


 
“Revolving Commitment” means $18,000,000, subject to Section 2.2(h).



“Senior Funded Indebtedness to EBITDA Ratio” means, as of any date of
determination, the ratio resulting from dividing: (a) Funded Indebtedness as of
the end of the applicable Test Period by (b) the sum of (i) EBITDA for that same
Test Period plus (ii) the Mycopesticide Adjustment to the extent deducted from
Net Income for such Test Period, plus (iii) any Extraordinary Expenses (other
than the Mycopesticide Adjustment) incurred in that same Test Period up to an
aggregate amount of $100,000, plus (iv) Closing Costs for that same Test Period.




1.3           Each reference to “January 2, 2009” in the definition of
“Termination Date” in Section 1.1 of the Credit Agreement is hereby amended by
substituting a reference to “May 8, 2009” for such reference to “January 2,
2009” where “January 2, 2009” appears therein.




1.4           Section 2.1(c) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(c)           On the Signature Date (as defined in the Second Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Revolving
Credit Promissory Note in the form of Exhibit 2.1 to the Second Amendment (as
amended and restated, the “Revolving Note”), dated to be effective as of the
Effective Date (as defined in the Second Amendment), in the principal amount of
the Revolving Commitment, and bearing interest at such rates, and payable upon
such terms, as specified in the Revolving Note.  Subject to compliance with the
applicable provisions of Section 6.4(b) and the Revolving Note, Borrower may
prepay the Revolving Loans in whole or part at any time without premium or
penalty.

 
3

--------------------------------------------------------------------------------

 



1.5           Section 2.2(b) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(b)           On the Signature Date (as defined in the Second Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Term
Promissory Note in the form of Exhibit 2.2(b) to the Second Amendment (as
amended and restated, the “Term Loan A Note”), dated to be effective as of the
Effective Date (as defined in the Second Amendment), in the original principal
amount of $4,285,712, and bearing interest at such rates, and payable upon such
terms, as specified in the Term Loan A Note.




1.6           Section 2.2(d) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(d)           On the Signature Date (as defined in the Second Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Term
Promissory Note in the form of Exhibit 2.2(d) to the Second Amendment (as
amended and restated, the “Term Loan B Note”), dated to be effective as of the
Effective Date (as defined in the Second Amendment), in the original principal
amount of $9,000,004, and bearing interest at such rates, and payable upon such
terms, as specified in the Term Loan B Note.




1.7           Section 2.2(i) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(i)           Subject to the terms of the applicable Term Loan Notes and this
Agreement, Borrower may prepay the Term Loans in whole or part at any time.  Any
prepayment of the Term Loans will be applied to the last to mature of the
payments required under the Term Loan Notes.  Except as provided in the
preceding sentence, no partial prepayment will change the due dates or the
amount of the scheduled payments otherwise required by the applicable Term Loan
Notes.




1.8           Section 2.3(d) of the Credit Agreement is hereby amended by the
deletion of the reference to “as a Prime Rate Revolving Loan”, such reference to
be omitted in its entirety therefrom.

 
4

--------------------------------------------------------------------------------

 



1.9           Each reference to “2.25%” in Section 2.3(j) of the Credit
Agreement is hereby amended by substituting a reference to “5.50%” for such
reference to “2.25%” where “2.25%” appears therein.


1.10           Section 2.4(a) of the Credit Agreement is hereby amended by the
deletion of each reference to “as a Prime Rate Revolving Loan”, each such
reference to be omitted in its entirety therefrom.




1.11           The first two sentences of Section 2.4(c) of the Credit Agreement
are hereby amended in their entirety by substituting the following in their
place:


Each Business Day, Lender will, or will cause the applicable Lender Affiliate
to, automatically and without notice, request or demand by Borrower, in
accordance with Lender’s (or as applicable, the applicable Lender Affiliate’s)
automatic sweep program, transfer all collected and available funds in the
Collection Account for application against the unpaid principal balance of all
Revolving Loans.  Pursuant to that automatic sweep program, Lender will either
make Revolving Loans to the extent necessary to cover Presentments to the
Controlled Disbursement Account or to maintain a minimum collected, positive
(i.e., “peg”) balance in the Funding Account of $370,000 at all times; however,
in no event will the principal amount of the Revolving Loans advanced pursuant
to the herein described automatic sweep program exceed the Revolving Loan
Availability.




1.12           Section 2.5(a) of the Credit Agreement is hereby amended by the
deletion of the reference to “as a Prime Rate Revolving Loan”, such reference to
be omitted in its entirety therefrom.




1.13           On and after the Signature Date, the reference to “0.25%” in
Section 2.8 of the Credit Agreement is hereby amended by substituting a
reference to “0.50%” for such reference to “0.25%” where “0.25%” appears
therein.




1.14           Section 4.2 of the Credit Agreement is hereby amended by the
addition of the following text, to be inserted at the end of the existing text
of Section 4.2:


Notwithstanding anything to the contrary in this Section 4.2, unless an Event of
Default has occurred and is continuing, Lender shall not require an appraisal of
Borrower’s Inventory for the Fiscal Year ending December 31, 2009.

 
5

--------------------------------------------------------------------------------

 



1.15           The reference to “Tuesday” in Section 4.3(f) of the Credit
Agreement is hereby amended by substituting a reference to “Wednesday” for such
reference to “Tuesday” where “Tuesday” appears therein.




1.16           The reference to “Shareholders” in Section 4.13 of the Credit
Agreement is hereby amended by substituting a reference to “Contributors” for
such reference to “Shareholders” where “Shareholders” appears therein.




1.17           Section 5.11 of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


5.11           Senior Funded Indebtedness to EBITDA Ratio.  Loan Parties will
not permit the Senior Funded Indebtedness to EBITDA Ratio to exceed the ratio
set opposite the following Test Periods ending on any of the following dates or
occurring during any of the following periods:


Test Periods
Senior Funded Indebtedness to EBITDA Ratio
   
For the Test Period ended on
December 31, 2008
9.50 to 1
   
For the Test Period ending on
March 31, 2009
8.50 to 1
   



1.18           The reference to “Shareholders” in Section 6.1(t) of the Credit
Agreement is hereby amended by substituting a reference to “Contributors” for
such reference to “Shareholders” where “Shareholders” appears therein.




1.19           Section 6.5 of the Credit Agreement is hereby amended by the
deletion of each reference to “as a Prime Rate Revolving Loan”, each such
reference to be omitted in its entirety therefrom.




1.20           Section 6.6 of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:

 
6

--------------------------------------------------------------------------------

 



6.6           Capital Contribution Payments.  In the event that there is an
Event of Default under one or more of the Curable Financial Covenants (and there
is no other Event of Default then in existence), Borrower may cure such Event of
Default(s) if (a) Capital Contribution Payments are made in strict compliance
with the terms of the Capital Contribution Agreement and (b) Lender receives
Capital Contribution Payments, in cash, in an amount sufficient, (i) if treated
as being EBITDA for the applicable Test Period, to cause compliance with the
Fixed Charge Coverage Ratio, and (ii) if the amount of the Tangible Net Worth
Cure Calculation is deemed to be Borrower’s Tangible Net Worth as of the end of
the applicable Test Period, to cause compliance with the minimum Tangible Net
Worth covenant.  For purposes of calculating the Fixed Charge Coverage Ratio
with respect to all applicable Test Periods, EBITDA, solely for purposes of the
Fixed Charge Coverage Ratio under Section 5.10, shall be deemed to include the
amount of Capital Contribution Payments that were received by Lender in
accordance with this Section 6.6 as if such Capital Contribution Payments were
made in the Test Period for which there was an Event of Default under Section
5.10 that gave rise to the requirement to make the applicable Capital
Contribution Payments. As used herein, “Tangible Net Worth Cure Calculation”
means, with respect to all applicable Test Periods, an amount equal to (1)
Tangible Net Worth plus (2) the amount of Capital Contribution Payments that
were received by Lender in accordance with this Section 6.6 as if such Capital
Contribution Payments were made as of the end of the Test Period for which there
was an Event of Default under Section 5.12.




1.21           The Disclosure Schedules to the Credit Agreement are hereby
amended in their entirety by substituting the Disclosure Schedules attached
hereto in their place. Exhibit 4.3(d) of the Credit Agreement is hereby amended
in its entirety by substituting the document attached hereto as Exhibit 4.3(d)
in its place.  Exhibit 4.3(f) of the Credit Agreement is hereby amended in its
entirety by substituting the document attached hereto as Exhibit 4.3(f) in its
place.




2.           Waiver of Current Defaults.  As previously communicated by Lender
to Borrower, and based upon financial and other information submitted by
Borrower to Lender, Borrower and Parent acknowledge that certain Events of
Default have occurred and continue to exist as of the Signature Date
(collectively, the “Current Defaults”): (a) under Section 6.1(t) of the Credit
Agreement arising out of a breach of clause (i) of Section 2 of the Capital
Contribution Agreement as a result of the failure to timely make all of the
required Capital Contribution (as defined in the Capital Contribution Agreement)
that was due on each of May 7, 2008, and February 6, 2009, (b) under Section
5.10 of the Credit Agreement as a result of the violation of the Fixed Charge
Coverage Ratio Financial Covenant for the Test Periods ended March 31, 2008,
June 30, 2008, and December 31, 2008, (c) under Section 5.11 of the Credit
Agreement as a result of the violation of the Senior Funded Indebtedness to
EBITDA Ratio Financial Covenant for the Test Periods ended June 30, 2008 and
September 30, 2008, (d) under Section 5.12 of the Credit Agreement as a result
of the violation of the Tangible Net Worth Financial Covenant for the Test
Periods ended March 31, 2008, June 30, 2008, September 30, 2008, and December
31, 2008, (e) under Section 5.4(c) of the Credit Agreement as a result of
Parent's divestiture of its interest in Mycopesticide, (f) under Section 5.1 of
the Credit Agreement as a result of insurance premium financing entered into
prior to the Signature Date with AICCO and Euler Hermes, each as hereinafter
defined, (g) under Section 6.1(f) of the Credit Agreement as a result of the
occurrence of defaults prior to the Signature Date under the Fifth Third
Shareholder Loans, which defaults are enumerated in the loan documents disclosed
on Schedule 5.1 hereto, (h) under Section 6.1(b) of the Credit Agreement as a
result of the failure to make timely payment of Rate Management Obligations
prior to the Signature Date, (i) under Section 6.1(f) of the Credit Agreement as
a result of the occurrence of defaults prior to the Signature Date under the
LaSalle Debt related to late payments on the LaSalle Debt and cross defaults
stemming from defaults under the Credit Agreement and Fifth Third Shareholder
Loans, (j) under Section 5.8 of the Credit Agreement as a result of that certain
Promissory Note dated as of December 31, 2007 in an original principal amount of
$881,453.86 made by Mark A. Fox to the order of Borrower, (k) under Section
6.1(c) of the Credit Agreement as a result of ISI Brands’ failure to provide
prompt written notice to Lender of ownership interests obtained in, or
abandonment of, certain Trademark License Rights and Trademarks (as each is
defined in the Trademark Security Agreement), (l) under Section 6.1(c) of the
Credit Agreement as a result of the Loan Parties’ failure to effectuate the
release of certain Liens on or before 90 days after the Closing Date in
accordance with the Trademark Security Agreement (the “Trademark Lien Release
Default”), and (m) under Section 4.9 of the Credit Agreement as a result of the
Loan Parties’ failure to timely provide written notice to Lender of any of the
foregoing Events of Default set forth in the immediately preceding clauses (a)
through (l).  Borrower has requested that Lender waive the Current
Defaults.  Lender hereby waives the Current Defaults for the specific periods
indicated; provided that Lender’s waiver of the Trademark Lien Release Default
is conditioned on the Liens of Highbridge, Chemical Bank, CapitalSource, and
Blechman et al (as each is defined in Exhibit 3.6 to the Credit Agreement) being
released of record on or before April 30, 2009.  The waiver provided in this
Section 2, either alone or together with other waivers which Lender may give
from time to time, shall not, by course of dealing, implication or otherwise:
(i) constitute or deemed to be a waiver of any other Event of Default, past,
present or future, or (ii) obligate Lender to waive any Event of Default, past,
present or future, in each case other than those specifically waived by this
Amendment, or reduce, restrict or in any way affect the discretion of Lender in
considering any future waiver requested by Borrower.

 
7

--------------------------------------------------------------------------------

 



3.           Reaffirmation of Security.  Borrower, Parent and Lender hereby
expressly intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Loan Collateral granted pursuant to any Security Document evidencing, governing
or creating a Lien on the Loan Collateral.  Each of Borrower and Parent ratifies
and reaffirms any and all grants of Liens to Lender on the Loan Collateral as
security for the Obligations, and each of Borrower and Parent acknowledges and
confirms that the grants of the Liens to Lender on the Loan Collateral: (i)
represent continuing Liens on all of the Loan Collateral, (ii) secure all of the
Obligations, and (iii) represent valid, first and best Liens on all of the Loan
Collateral except to the extent of any Permitted Liens.


           4.           Conversion of Prime Rate Loans; Other Documents.


4.1           On the Signature Date, all Prime Rate Loans outstanding will be
automatically converted to bear interest as LIBOR Rate Loans.


4.2           With the signing of this Amendment, and as a condition of this
Amendment, Borrower will deliver to Lender:  (a) an Amended and Restated
Revolving Credit Promissory Note in the form of Exhibit 2.1 attached to this
Amendment (the “Amended and Restated Revolving Note”); (b) an Amended and
Restated Term Promissory Note in the form of Exhibit 2.2(b) attached to this
Amendment (the “Amended and Restated Term Loan A Note”); (c) an Amended and
Restated Term Promissory Note in the form of Exhibit 2.2(d) attached to this
Amendment (the “Amended and Restated Term Loan B Note”); (d) evidence, in form
and substance satisfactory to Lender in its sole discretion, that this Amendment
and the transactions contemplated hereby and thereby were duly authorized by the
Board of Directors of Borrower; (e) evidence, in form and substance satisfactory
to Lender in its sole discretion, that the Reaffirmation of Guaranty and
Security (as referenced in Section 15) and the transactions contemplated thereby
were duly authorized by the Board of Directors or Members, as applicable, of
each Loan Party (other than Borrower); and (f) all other documents, instruments
and agreements deemed necessary or desirable by Lender to effect the amendments
to Borrower’s credit facilities with Lender contemplated by this Amendment.


           5.           Representations.  To induce Lender to accept this
Amendment, each of Borrower  and Parent hereby represents and warrants to Lender
as follows:


                      5.1           Each of Borrower and Parent has full power
and authority to enter into, and to perform its obligations under, this
Amendment, the Amended and Restated Revolving Note, the Amended and Restated
Term Loan A Note, and the Amended and Restated Term Loan B Note, as applicable
(collectively, the “Amendment Documents”) and the execution and delivery of, and
the performance of its obligations under and arising out of, the applicable
Amendment Documents have been duly authorized by all necessary corporate action.

 
8

--------------------------------------------------------------------------------

 



                      5.2           Each Amendment Document, as applicable,
constitutes the legal, valid and binding obligations of Borrower and Parent, as
applicable, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally.


                      5.3           Borrower’s and Parent’s representations and
warranties contained in the Loan Documents are complete and correct as of the
date of this Amendment with the same effect as though such representations and
warranties had been made again on and as of the date of this Amendment, subject
to those changes as are not prohibited by, or do not constitute Events of
Default under, the Credit Agreement.


                      5.4           No Event of Default has occurred and is
continuing under the Credit Agreement, other than the Current Defaults (as
defined in Section 2).


           6.           Costs and Expenses; Fee.  As a condition of this
Amendment, (i) Borrower will pay to Lender a fee of $80,000, payable in full on
the Effective Date; such fee, when paid, will be fully earned and non-refundable
under all circumstances, and (ii) Borrower will pay and reimburse Lender,
promptly upon Lender’s request, for the costs and expenses incurred by Lender in
connection with this Amendment, including, without limitation, reasonable
attorneys’ fees.


7.           Entire Agreement.  This Amendment, together with the other Loan
Documents, sets forth the entire agreement of the parties with respect to the
subject matter of this Amendment and supersedes all previous understandings,
written or oral, in respect of this Amendment.


           8.           Release.  Each of Borrower and Parent hereby releases
Lender from any and all liabilities, damages and claims arising from or in any
way related to the Obligations or the Loan Documents, other than such
liabilities, damages and claims which arise after the Signature Date.  The
foregoing release does not release or discharge, or operate to waive performance
by, Lender of its express agreements and obligations stated in the Loan
Documents on and after the Signature Date.


           9.           Default.  Any default by Borrower or Parent in the
performance of any of such Loan Party’s obligations under any Amendment Document
shall constitute an Event of Default under the Credit Agreement.


           10.           Continuing Effect of Credit Agreement.  Except as
expressly amended hereby, all of the provisions of the Credit Agreement are
ratified and confirmed and remain in full force and effect.

 
9

--------------------------------------------------------------------------------

 



           11.           One Agreement; References; Fax Signature.  The Credit
Agreement, as amended by this Amendment, will be construed as one
agreement.  All references in any of the Loan Documents to: (a) the Credit
Agreement will be deemed to be references to the Credit Agreement as amended by
this Amendment, (b) the Revolving Note will be deemed to be references to
Amended and Restated Revolving Note, (c) the Term Loan A Note will be deemed to
be references to the Amended and Restated Term Loan A Note, and (d) the Term
Loan B Note will be deemed to be references to the Amended and Restated Term
Loan B Note.  Any Amendment Document may be signed by facsimile signatures or
other electronic delivery of an image file reflecting the execution hereof or
thereof, and, if so signed: (i) may be relied on by each party as if the
document were a manually signed original and (ii) will be binding on each party
for all purposes.


           12.           Captions. The headings to the Sections of this
Amendment have been inserted for convenience of reference only and shall in no
way modify or restrict any provisions hereof or be used to construe any such
provisions.


           13.           Counterparts.  This Amendment may be executed in
multiple counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument.


           14.           Governing Law.  This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Ohio (without
regard to Ohio conflicts of law principles).


15.           Reaffirmation of Guaranty and Security; Reaffirmation of
Individual Guaranties.  As a condition of this Amendment, Borrower and Parent
shall cause (i) each of the Loan Parties (other than Borrower) to execute the
Reaffirmation of Guaranty and Security below and (ii) each of the Individual
Guarantors to execute the Reaffirmation of Individual Guaranties below.


16.           Reaffirmation of Subordination.  As a condition of this Amendment,
Borrower and Parent shall cause each of the Owner/Affiliate Subordinated
Creditors to execute the Reaffirmation of Subordination below.


17.           Reaffirmation of Capital Contribution Agreement.  As a condition
of this Amendment, Borrower and Parent shall cause each of the Contributors (as
defined in the Capital Contribution Agreement) to execute the Reaffirmation of
Capital Contribution Agreement below.


18.           Reaffirmation of Acknowledgment to Intercreditor Agreement.  As a
condition of this Amendment, Borrower and Parent shall cause each of the
applicable parties party thereto to execute the Reaffirmation of Acknowledgment
to Intercreditor Agreement below.

 
10

--------------------------------------------------------------------------------

 



19.           Evidence of Debt Extension.  As a condition of this Amendment,
with the signing of this Amendment, Borrower will deliver to Lender evidence, in
form and substance satisfactory to Lender, that the maturity of each of the
LaSalle Debt, the Owner/Affiliate Subordinated Debt, and the Indebtedness
evidenced by the Alticor Note has been extended to a date that is on or after
June 8, 2009.


20.           Capital Contribution.  Borrower, Parent and Lender acknowledge
that, based upon information submitted by Borrower to Lender: (i) a Capital
Contribution Triggering Event (as defined in the Capital Contribution Agreement)
has occurred as a result of Borrower’s violation of the Fixed Charge Coverage
Ratio for the Test Period ended December 31, 2008, and (ii) as a result of such
Capital Contribution Triggering Event, the Contributors are required to make
Capital Contributions (as defined in the Capital Contribution Agreement) of cash
in an aggregate amount not less than $2,017,000 (collectively, the “December 31,
2008 Capital Contribution”), in accordance with the Capital Contribution
Agreement.  As a condition of this Amendment, with the signing of this
Amendment, Borrower will deliver to Lender, in form and substance satisfactory
to Lender, evidence that the Contributors have made, on or before the Signature
Date, the December 31, 2008 Capital Contribution in full.


21.           AICCO Premium Finance Documents.  Lender has been advised that
Parent has entered, and will continue to enter from time to time, into certain
Premium Finance Agreement, Disclosure Statement and Security Agreements by and
among Parent, on behalf of itself and its subsidiaries (including, without
limitation, Borrower), Lockton Companies Inc. of New York, (“Lockton”), and
AICCO, Inc. (“AICCO”) (such agreements, together with all other documents or
agreements executed and/or delivered by Parent in connection therewith,
collectively, the “AICCO Premium Finance Documents”).  Borrower has requested
that Lender consent to the AICCO Premium Finance Documents.  Lender hereby
consents, without representation, warranty or recourse, to Parent’s execution of
the AICCO Premium Finance Documents and the transactions contemplated thereby,
including, but not limited to, Parent’s grant of a Lien to AICCO as expressly
set forth in the AICCO Premium Finance Documents, so long as, as of any date,
each of the following conditions shall have been, and continue to be, satisfied:
(a) the AICCO Subordination Letter shall be in full force and effect, (b) none
of Lockton, AICCO, or any Loan Party shall have materially breached the AICCO
Subordination Letter, denied in writing its obligations under AICCO
Subordination Letter or attempted to limit, terminate or revoke its obligations
under the AICCO Subordination Letter, (c) the aggregate principal amount of
Indebtedness outstanding under the AICCO Premium Finance Documents does not
exceed $2,500,000, and (d) the transactions contemplated by the AICCO Premium
Finance Documents are on terms and conditions acceptable to Lender, including,
but not limited to, an applicable annual interest rate not to exceed 8%.  As
used herein, “AICCO Subordination Letter” means that certain letter dated as of
March 13, 2009 made by AICCO in favor of Lender and acknowledged by Parent and
Lockton.  The consent provided in this Section 21, either alone or together with
other consents which Lender may give from time to time, shall not, by course of
dealing, implication or otherwise: (i) obligate Lender to consent to any other
Indebtedness or Lien of any kind, in each case past, present or future, other
than the Indebtedness and Lien pursuant to the AICCO Premium Finance Documents
specifically consented to by this Section 21, or (ii) reduce, restrict or in any
way affect the discretion of Lender in considering any future consent requested
by any Loan Party.

 
11

--------------------------------------------------------------------------------

 



22.           Euler Hermes Premium Finance Documents.  Lender has been advised
that Borrower has entered, and will continue to enter from time to time, into
certain Premium Finance Agreement and Disclosure Statements by and between
Borrower and Euler Hermes ACI (also known as Euler Hermes American Credit
Indemnity Company, “Euler Hermes”) (such agreements, together with all other
documents or agreements executed and/or delivered by Borrower in connection
therewith, collectively, the “Euler Hermes Premium Finance
Documents”).  Borrower has requested that Lender consent to the Euler Hermes
Premium Finance Documents.  Lender hereby consents, without representation,
warranty or recourse, to Borrower’s execution of the Euler Hermes Premium
Finance Documents and the transactions contemplated thereby, so long as, as of
any date, each of the following conditions shall have been, and continue to be,
satisfied: (a) the aggregate principal amount of Indebtedness outstanding under
the Euler Hermes Premium Finance Documents does not exceed $100,000, and (b) the
transactions contemplated by the Euler Hermes Premium Finance Documents are on
terms and conditions acceptable to Lender, including, but not limited to, (1) an
applicable annual interest rate not to exceed 8% and (2) that the Euler Hermes
Premium Finance Documents do not evidence any Lien or right of setoff in favor
of Euler Hermes and Euler Hermes does not claim any Lien or right of setoff
pursuant thereto.  The consent provided in this Section 22, either alone or
together with other consents which Lender may give from time to time, shall not,
by course of dealing, implication or otherwise: (i) obligate Lender to consent
to any other Indebtedness of any kind, in each case past, present or future,
other than the Indebtedness pursuant to the Euler Hermes Premium Finance
Documents specifically consented to by this Section 22, or (ii) reduce, restrict
or in any way affect the discretion of Lender in considering any future consent
requested by any Loan Party.


[Signature Page Follows]

 
12

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, Borrower, Parent and Lender have executed this
Amendment by their duly authorized officers to be effective as of the Effective
Date.




TWINLAB CORPORATION
IDEA SPHERE INC.
   
By:  /S/ Mark A.
Fox                                                                          
        Mark A. Fox, President and
        Chief Operating Officer
   
FIFTH THIRD BANK
   
By:  /S/ Andrew P.
Hanson                                                                       
       Andrew P. Hanson, Vice President


SIGNATURE PAGE TO
SECOND AMENDMENT TO CREDIT AGREEMENT
 
13
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




